United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 20-3071                                                     September Term, 2020
                                                                        1:16-cr-00098-CKK-1
                                                           Filed On: December 28, 2020
United States of America,

                 Appellee

        v.

Ivan Lamont Robinson,

                 Appellant


------------------------------

Consolidated with 20-3074


                ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

        BEFORE:           Henderson, Rogers, and Katsas, Circuit Judges

                                         JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing, it is

        ORDERED AND ADJUDGED that the district court’s September 17, 2020 order
be affirmed insofar as the court denied appellant’s motion for reconsideration of his
previous request for pre-sentencing release, and the district court’s October 5, 2020
order denying appellant’s motion for reconsideration be affirmed.

       First, appellant has not demonstrated that his transfer from a correctional facility
located in the District of Columbia to one located in Virginia violated his rights under the
Equal Protection Clause of the U.S. Constitution. Even assuming that his transfer
constitutes the type of disparate treatment that gives rise to an Equal Protection Clause
                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 20-3071                                                 September Term, 2020

claim, absent a showing that the challenged action impinges on a fundamental right or
was motivated by a suspect classification, courts “will not overturn [government] action
unless the varying treatment of different groups of people is so unrelated to the
achievement of any combination of legitimate purposes that we can only conclude that
the [government’s] actions were irrational.” Vance v. Bradley, 440 U.S. 93, 97 (1979).
Appellant has not satisfied this standard.

      Next, the district court did not clearly err in relying on medical information
promulgated by the Centers for Disease Control in concluding that appellant’s alleged
diagnosis of post-traumatic stress disorder does not place him at a high risk of
contracting COVID-19. See United States v. Smith, 79 F.3d 1208, 1209 (D.C. Cir.
1996) (district court’s factual determinations in connection with detention status are
reviewed for clear error); Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985)
(“Where there are two permissible views of the evidence, the factfinder’s choice
between them cannot be clearly erroneous.”).

       Furthermore, appellant has failed to show that a direct comparison between the
present case and United States v. Epstein, Cr. No. 14-287 (D.N.J. 2016), demonstrates
that he is entitled to release. See, e.g., United States v. DiSomma, 951 F.2d 494, 497
(2d Cir. 1991) (courts consider motions for release based on exceptional reasons
pursuant to 18 U.S.C. § 3145(c) on an independent, case-by-case basis). The district
court evaluated each of the factors identified by the U.S. District Court for the District of
New Jersey in Epstein, and reasonably concluded that appellant had not shown that he
was entitled to release.

       Finally, appellant asserts that the district court erred in concluding that he was
unlikely to succeed on his motion for a new trial. Insofar as he seeks to challenge the
substantive merits of the district court’s order denying his new trial motion, that order is
not an appealable final order pursuant to 28 U.S.C. § 1291. Insofar as he merely seeks
review of the district court’s denial of pre-sentencing release pursuant to 18 U.S.C. §
3143(a)(2), he has not shown that the district court erred in concluding that he was
unlikely to succeed in obtaining a new trial based on his argument that the government
withheld material exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83
(1963).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution


                                           Page 2
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-3071                                                September Term, 2020

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Amy Yacisin
                                                         Deputy Clerk




                                          Page 3